DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/29/2021.  This action is made Non-Final.
Claims 2-21 are pending in the case.  Claims 2, 7, 12, and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 
Specification Objection
The previous objection is withdrawn in view of the applicant’s remark that the specification discloses “pull gesture” which is equivalent to “drag gesture”.

Claim Rejections - 35 USC § 112
The previous objection is withdrawn in view of the applicant’s remark that the specification discloses “pull gesture” which is equivalent to “drag gesture.”

Claim Rejections - 35 USC § 112(b)
The previous rejection has been withdrawn in view of the applicant’s mapping of the means plus functions components: such as on pages 7-8 of the Remark, Applicants state that “means for displaying” is disclosed in Fig. 1 and paragraph [0020 of the present application as filed set forth a display 110 and describe its structure and function 

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arriola et al. (US 2012/0083260 A1; hereinafter as Arriola) in view of Shia et al. (US 2012/0204191 A1; hereinafter as Shia).

With respect to Claim 2, Arriola discloses: 
A phone (see Fig. 1 and ¶¶ 0058; cellular phone) comprising: 

a communication circuit (see Fig. 1 and ¶¶ 0072); 
at least one processor (see Fig. 1 and ¶ 0072); and 
at least one storage device including instructions that, when executed (see Fig. 1 and ¶¶ 0071-0072), cause the at least one processor to at least: 
display, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed [at a second location] on the user interface (i.e., see Figs. 16-17 and ¶¶ 0107, 0108, 0158-0162, a gesture operation of the user tapping a detection area corresponding to a display area of a desired update information display card {~ displayed icon} out of the update information display cards in the idle state , activating an application program corresponding to a content {~ message tile} .  ¶¶ 0117, 0124; the update information display cards corresponding to the plurality of types of content data handled by various application programs for calls, SMS, e-mails…; therefore, the display cards are interpreted to be icon representative of a message application);
display, at a third location on the user interface, a delete button in response to a drag gesture of the icon on the user interface (i.e., see Fig. 26 and ¶¶ 0214-0219, 0312; upon receiving drag-down gesture operation, the delete icon 58 is displayed to the user as illustrated in Figs. 26-27; e.g., a gesture operation of dragging down the display card 51 downwardly on the screen);
delete the icon from the user interface in response to selection of the delete button (i.e., see Fig. 26 and ¶¶ 0214-0219, 0312; the desired/selected display card 51 is dragged down to the delete icon 58 and the user performs a release gesture operation, the desired display card is deleted).


[0158] FIG. 16 show a display example in a case where, after a desired update information display card 51 is selected from the update information display cards 51 on the display screen 50 and brought into the preview state, an application program corresponding to a content of the update information display card in the preview state is activated.
[0161] As a result, the display screen 50 shifts to a screen of the activated application program as shown in FIG. 16(c). 
In the case that Arriola is not interpreted to teach this feature “the icon displayed at a second location.” It would have been an obvious to one of ordinary skill in the art, at the time the invention was made, to have implemented this feature as a matter of design choice, to display the icon in one location versus another location on a user interface as claimed is a matter of design choice since one of ordinary skill in the art would have expected applicant’s invention to perform equally well with the icon displayed in one location of the user interface or another location of the user interface.  
In addition, If Arriola is not interpreted to teach the limitation “the icon displayed at a second location on the user interface,” Shia is relied upon for teaching this limitation and more.
Specifically, Shia discloses a phone (see ¶ 0026) configured to display, at a first location on the user interface, a message tile associated with a message application in response to a tap gesture on an icon representative of the message application on the user interface, the icon displayed at a second location on the user interface (i.e., see Fig. 4 and ¶ 0064; the notification representations {~icon} are displayed at a second location {~notification bar}.  ¶ 0062, 0071; the 
Both references are in the same field of endeavor (i.e., graphical user interface), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the graphical user interface disclosed in Arriola to include the feature of displaying message tile as suggested by Shia to allow the user to view the record associated with the notification icon as claimed.  One would be motivated to make such a combination is to enable a user to respond to individual notifications through use of user interface that interactively displays representations of such notifications (Shia: see ¶ 0011).

	As to claim 3, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the instructions further cause the at least one processor to initiate transmission of a message to a recipient associated with the icon in response to interaction with the message tile (Shia: see ¶¶ 0071; the user can tap on the notification representation to open the record/application associated with the notification.  Arriola: i.e., see Figs. 16-17 and ¶¶ 0107, 0108, 0124, 0158-0162).  Thus, combining Arriola and Shia would meet the claimed limitations to enable a user to respond to individual notifications through use of user interface that interactively displays representations of such notifications (Shia: see ¶ 0011).
	
	As to claim 4, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:


	As to claim 5, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the third location includes a bottom portion of the user interface (Arriola: see Figs. 26-27 and ¶¶ 0216-0218).
	
	As to claim 6, the rejection of claim 2 is incorporated.  Arriola and Shia further disclose:
wherein the message tile is to be overlaid on another application (Shia: see ¶ 0018; the opened application/tile to view records associated with the underlying notifications). Thus, combining Arriola and Shia would meet the claimed limitations to enable a user to respond to individual notifications through use of user interface that interactively displays representations of such notifications (Shia: see ¶ 0011).

Claims 7-11, the claims contain substantially the same subject matter as claims 2-6, respectively; therefore, they are rejected with the same rationale.

Claims 12-16, the claims contain substantially the same subject matter as claims 2-5, and 6, respectively; therefore, they are rejected with the same rationale.

With respect to Claim 17, claim 17 recite similar limitations as claimed in claim 2; therefore is rejected under similar rationale.  Arriola and Shia further disclose: 
An apparatus comprising (Arriola: see Fig. 1 and ¶¶ 0058; cellular phone) comprising: 
means for displaying a user interface (Arriola: see Figs. 1, 4 and ¶ 0064, 0089); 
Arriola: see Fig. 1 and ¶ 0072); 
the processing means to cause the display to stop displaying the icon in response to selection of the delete button (Arriola: see Fig. 27 and ¶ 0218).

Claim 18, the claim contains substantially the same subject matter as claim 3, therefore, it is rejected with the same rationale.

Claim 19, the claim contains substantially the same subject matter as claim 4, therefore, it is rejected with the same rationale. Arriola further teaches cause the display to stop displaying the icon when the drag gesture is toward the delete button (Arriola: see Figs. 26-27 and ¶¶ 0216-0218; the dragged card is deleted; thus is stopped displaying on the screen).

Claim 20, the claim contains substantially the same subject matter as claim 5, therefore, it is rejected with the same rationale.

Claim 21, the claim contains substantially the same subject matter as claim 6, therefore, it is rejected with the same rationale.
	
Response to Arguments
Applicant’s arguments with respect to the 103(a) rejection on claims 2-21 have been considered but are moot in view of new ground of rejection.




Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179